DETAILED ACTION
Please note that this office action is a non-final action due to the rejection of claim 20 being improper in the office action mailed on 12/29/2021.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
On page 17 line 13, “an perspective” should read -- a perspective --.
On page 43, lines 19-20, “The arms may formed” should read --The arms may be formed--.
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “104” has been used to designate both  “belt” and “chest compression actuator” in Figure 3D.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “coupling mechanism” in claims 1-3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9, 14-15, 17-19, 23, 25, 27, and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lurie et al. (US 2016/0338904 A1). 
Regarding claim 1, Lurie discloses a system for performing an active compression decompression (ACD) treatment on a patient (Abstract), the system comprising: a platform for placement under a patient (support structure 2200, Figure 22B); a chest compression actuator (compression device 2212, Figure 22B) comprising a belt (band 2210) configured to extend over a thorax of the patient, the belt configured to extend from the platform on a first side of the patient to a second side of the patient opposite the first side (band 2210 extends from both sides of support structure, Figure 22B); an upward force actuator (spring biased piston and/or spring 2214, Figure 22B); a coupling mechanism ("a spring biased piston and/or spring 2214 of the rotatable arm 2208 may be coupled with a top surface of the load distributing band 2210", Paragraph 0160) for coupling the upward force actuator to the thorax of the patient to transfer a decompressing force from the upward force actuator to the thorax of the patient ("when the load distributing band 2210 is pulled up by the recoiling of the spring 2214, the patient's chest wall is also pulled up by the spring force, thereby decompressing the chest", Paragraph 0160); a controller (controller, Paragraph 0097); and a motor that is coupled to the belt and configured to receive one or more signals from the controller ("such that the motor may periodically wind and/or tension a band or cord coupled with the load distributing band 2210", Paragraph 0161), the motor configured to respond to the one or more signals from the controller to: cause the belt to tighten about the thorax of the patient and exert a compressing force on the thorax of the patient (“causing the load distributing band 2210 to be pulled against the patient's chest to compress the chest”, Paragraph 0161); and cause the belt to loosen about the thorax of the patient and allow the upward force actuator to cause decompression of the patient (“as the motor releases tension on the band, the spring 2214 recoils, providing spring force that pulls the load distributing band 2210 away from the patient's chest, thereby decompressing the chest”, Paragraph 0161).
wherein the upward force actuator (spring 2214, Figure 22B) is configured to affix to the thorax of the patient by the coupling mechanism (“spring 2214 of the rotatable arm 2208 may be coupled with an underside 2216 of the load distributing band 2210 includes an adhesive material and/or a suction cup. Such a mechanism allows the load distributing band 2210 to be secured to the patient's chest”, Paragraph 0160).
	Regarding claim 3, Lurie further discloses wherein the upward force actuator (spring 2214, Figure 22B) is configured to couple to the belt (“spring 2214 of the rotatable arm 2208 may be coupled with a top surface of the load distributing band 2210”, Paragraph 0160), and wherein the belt is configured to affix to the patient by the coupling mechanism (“such a mechanism allows the load distributing band 2210 to be secured to the patient's chest”, Paragraph 0160).
	Regarding claim 4, Lurie further discloses wherein the coupling mechanism comprises one or more of suction cups, gel, and adhesive ("an underside 2216 of the load distributing band 2210 includes an adhesive material and/or a suction cup", Paragraph 0160).
	Regarding claim 5, Lurie further discloses wherein the upward force actuator comprises one or more of a rigid arm (arm 2208, Figure 22B).
	Regarding claim 6, Lurie further discloses wherein an amount of the decompression of the thorax of the patient is adjustable based on adjusting a magnitude of the decompressing force on the thorax of the patient by the upward force actuator ("to provide a stronger decompressive force to the chest, the rotatable 
	Regarding claim 7, Lurie further discloses wherein the magnitude of the decompressing force on the thorax of the patient by the upward force actuator is adjustable by adjusting a tension in the upward force actuator (“as the tension is released and the lead screw is retracted, the spring may recoil, providing sufficient force to actively decompress the patient's chest”, Paragraph 0166). 
	Regarding claim 9, Lurie further discloses wherein the upward force actuator (spring 2214, Figure 22B) is formed by the motor and the belt (Figure 22B), wherein the coupling mechanism comprises an adhesive configured to affix the belt to the thorax of the patient (“an underside 2216 of the load distributing band 2210 includes an adhesive material and/or a suction cup. Such a mechanism allows the load distributing band 2210 to be secured to the patient's chest”, Paragraph 0160), wherein the motor is configured to respond to the one or more signals from the controller to cause the belt to loosen about the thorax of the patient and enable the belt to exert the decompressing force on the thorax of the patient (“as the motor releases tension on the band, the spring 2214 recoils, providing spring force that pulls the load distributing band 2210 away from the patient's chest, thereby decompressing the chest as the underside 2216 including the adhesive material and/or suction cup is moved upwards”, Paragraph 0161).
	Regarding claim 14, Lurie further discloses wherein causing the belt to tighten about the thorax of the patient and exert a compressing force on the thorax of the patient comprises compressing the thorax from an initial state of zero compression past a state of neutral compression to a state of full compression (“causing the load distributing band 2210 to be pulled against the patient's chest to compress the chest”, Paragraph 0161); and wherein the upward force actuator decompresses the thorax from the state of full compression past the state of neutral compression to the initial state of zero compression (“as the motor releases tension on the band, the spring 2214 recoils, providing spring force that pulls the load distributing band 2210 away from the patient's chest, thereby decompressing the chest, Paragraph 0161).
	Regarding claim 15, Lurie further discloses the upward force actuator decompresses the thorax from a state of full compression past a state of neutral compression and past an initial state of zero compression to a state of positive decompression (“whereby a patient's chest may be compressed and decompressed in an alternating manner, Paragraph 0006). 
	Regarding claim 17, Lurie further discloses wherein the upward force actuator (spring 2214, Figure 22B) comprises at least one rigid arm (arm 2208) configured to couple to the belt (spring 2214 coupled to band 2210, Paragraph 0160) or couple to the thorax of the patient, the rigid arm coupled to the platform by a hinge (Pivot point 2220, Figure 22B), wherein the rigid arm is configured to rotate about the hinge from a position under the platform (arm can be rotated to a position slightly under plane of support, see Figure 22A) to a position over the platform (rotatable arm in active position above support, Figure 22B). 
wherein the rigid arm comprises an adjustable pivot point for the hinge (“pivot point 2220 may be moved closer to the load distributing band 2210”, Paragraph 0612). 
	Regarding claim 19, Lurie further discloses wherein the upward force actuator (spring 2214) comprises a rigid arm (arm 2208), configured to couple to the belt (“spring 2214 of the rotatable arm 2208 may be coupled with a top surface of the load distributing band 2210”, Paragraph 0160), wherein, the rigid arm, are in tension when the motor causes the belt to tighten about the thorax of the patient (“such that the motor may periodically wind and/or tension a band or cord coupled with the load distributing band 2210, causing the load distributing band 2210 to be pulled against the patient's chest to compress the chest”, Paragraph 0160), and wherein the rigid arm is configured to cause the belt to exert the decompressing force on the thorax of the patient when the motor causes the belt to loosen about the thorax of the patient (“as the motor releases tension on the band, the spring 2214 recoils, providing spring force that pulls the load distributing band 2210 away from the patient's chest, thereby decompressing the chest). 
	Regarding claim 23, Lurie further discloses the system comprising an arm (arm 2208, Figure 22B) extending from the platform (support structure 2200) over the patient (See Figure 22B), the arm being coupled to the belt or to the thorax of the patient by the upward force actuator (arm 2208 coupled to band 2210 via spring 2214, Figure 22B, and Paragraph 0160).
	Regarding claim 25, Lurie discloses the system of claim 23, wherein the arm (arm 2208) comprises a first arm and a second arm (see annotated Figure 22B wherein the first arm extends from the platform substantially perpendicular to the platform and the second arm extends from the first arm substantially parallel to the platform, and partially over the patient (see annotated Figure 22B).

    PNG
    media_image1.png
    566
    662
    media_image1.png
    Greyscale

	Regarding claim 27, Lurie further discloses wherein the upward force actuator (spring 2214) comprises an elastic material (spring 2214 can stretch and recoil therefore has elastic material properties, Paragraph 0160) configured to be in tension when the motor causes the belt to tighten about the thorax of the patient (“motor may periodically wind and/or tension a band or cord coupled with the load distributing band 2210, causing the load distributing band 2210 to be pulled against the patient's chest to compress the chest, while also elongating the spring 2214 and causing the spring 2214 to store potential energy”, Paragraph 0161) and configured to exert the decompressing force on the thorax of the patient when the motor causes the belt to loosen about the thorax of the patient (“as the motor releases tension on the band, the spring 2214 recoils, providing spring force that pulls the load distributing band 2210 away from the patient's chest, thereby decompressing the chest).
	Regarding claim 38, Lurie further discloses wherein the arm is a first arm, the system comprising a second arm coupled to the belt and configured to intersect the first arm over the thorax of the patient (See annotated Figure 22B above – second arm coupled to belt and intersects the first arm above the patient). 
	Regarding claim 42, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lurie et al. (US 2016/0338904 A1) in view of Jeppsson et al. (US 2015/0352002 A1). 
Lurie discloses the system of claim 6 as described above, but is silent wherein the magnitude of the decompression of the thorax of the patient is adjustable based on adjusting a range of motion of the upward force actuator relative to the platform.  
However, Jeppsson teaches an adjustable upward force actuator (piston 140, Figure 1A) for use in an analogous mechanical CPR machine (Abstract), that uses a controller or motor to adjust the range of motion of the piston (Paragraph 0005), therefore is capable of adjusting the magnitude of the decompression force provided by the piston (Paragraph 0035). 
Therefore, it would have been obvious at the time of invention to modify the teachings of Lurie to include an adjustable force actuator with respect to its range of motion relative to the platform as taught by Jeppsson, as this would provide adaptability . 
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lurie et al. (US 2016/0338904 A1) in view of Joshi et al. (US 2017/0105897 A1).
Regarding claim 10, Lurie discloses the system of claim 9, but is silent wherein the belt comprises a rigid material, and wherein the belt extends from a first actuator on the first side of the patient to a second actuator on the second side of the patient; and wherein one of the first actuator or the second actuator comprises the motor.  
However, Joshi teaches an analogous chest compression device (Abstract) comprising straps (9R and 9L, Figure 1) comprising a rigid material (“straps made of stiff material”, Paragraph 0028), wherein the straps extend from a first actuator (drive spool 12R, Figure 2) to a second actuator (drive spool 12L, Figure 2), wherein one actuator comprises the motor ("one motor operably connected to each drive spool”, Paragraph 0027).
Therefore, it would have been obvious at the time of invention to modify the teachings of Lurie to have the belt made from a rigid material as taught by Joshi, to allow the belt to be self-supporting when not in use and provide adequate compression while in use (Paragraph 0028). Additionally, it would have been obvious to modify the teachings of Lurie to include two actuators on either side of the compression belt, with one comprising a motor, as taught by Joshi, as this arrangement of components provides a radiolucent region of the device to allow for imaging of the heart with x-rays or CT, as needed (Paragraph 0027).  
wherein at least one of the first and second actuators comprises a rack and pinion configuration to couple the belt to the motor (rack and pinion system with drive pinions 31R, 31L and right and left racks 32R and 32L, and left drive pinions 33R, and 33L, Figure 6). This arrangement permits the attachment of the belt to the drive train from the front or side of the house (Paragraph 0029). 
Regarding claim 12, Joshi further teaches wherein at least one of the first and second actuators is configured to affix to an end of the belt ("belt ends may be attached directly to the drive spools 12R/12L”, Paragraph 0021) and retract into the platform (See Figure 2 where drive spools 12R/12L are retracted within housing 5).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lurie et al. (US 2016/0338904 A1) in view of Tien-Tsai (US 6,397,843 B1).
Regarding claim 20, Lurie discloses the system of claim 19, but is silent on the system comprising a second leaf spring that is coupled to the belt, the first leaf spring being affixed to the platform on the first side of the patient and the second leaf spring being affixed to the platform on the second side of the patient.  
However, Tien-Tsai teaches an analogous external cardiopulmonary resuscitation device (abstract) that comprises a leaf spring (leaf spring 461, Figure 4) that is coupled to a belt (upper band 41 can be fixed by way of end of the leaf spring 461, Column 4 lines 23-25) and the leaf spring being affixed to a platform on the second side of the patient (leaf spring 461 fixed to base 44 on a second side, Figure 4). 
Therefore, it would have been obvious at the time of invention to modify the device of Lurie to include a leaf spring coupled to a belt and affixed to a platform on a 
The examiner notes that claim 20 requires the leaf spring to be a first leaf spring, however the upward force actuator comprising a leaf spring is an alternative option as presented in claim 19, thus is not required in claim 20. Therefore, the limitation of “the first leaf spring being affixed to the platform on the first side of the patient” is not required by claim 20, as this particular limitation further limits an alternative option presented in claim 19.  
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Lurie et al. (US 2016/0338904 A1) in view of Lurie (US 2018/0133103 A1). 
Lurie discloses the system of claim 23, but is silent wherein the height or position of the arm is adjustable to adjust a magnitude of the decompressive force. 
However, Lurie (US 2018/0133103 A1) teaches an adjustable support arm 408 (Figure 4A) that may be configured to expand and contract to adjust the height of the chest compression device (Paragraph 0079) to deliver a range of decompressive forces. Therefore, it would have been obvious at the time of invention to modify the teachings of Lurie to include an adjustable arm as taught by Lurie (US 2018/0133103 A1), to accommodate patients of different sizes (Paragraph 0079). 
Claims 16, 26, and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Lurie et al. (US 2016/0338904 A1) in view of Everete (5,257,619). 
Regarding claim 16, Lurie discloses the system of claim 1, but is silent wherein the upward force actuator comprises a collapsible arm that is coupled to the platform on the first side of the patient, the second side of the patient, or both the first and second sides of the patient; wherein the collapsible arm is coupled to the belt or to the thorax of the patient; wherein the collapsible arm is configured to deform when the motor causes the belt to tighten about the thorax of the patient; and wherein the collapsible arm is configured to: re-straighten when the motor causes the belt to loosen about the thorax of the patient thereby exerting the decompressing force on the thorax of the patient.  
However, Everete teaches an analogous external cardiac compression device (Abstract) comprising two collapsible arms (arms 3 and 5 comprised of telescoping rectangular sections allowing arms to be folded and collapsed when not in use, Figure 1), with arm 3 being coupled to a platform (base plate 1, Figure 1) on the first side of the patient (Figure 1). 
Therefore, it would have been obvious at the time of invention to modify the teachings of Lurie to include a collapsible arm coupled to the platform as taught by Everte, as this would allow the arms to fold away when not in use or when loading or unloading a patient from the device (Column 1, lines 42-43), and allow the arm to deform when motor is tightening the belt and re-straighten when the belt is loosened. 
Regrading claim 26, Lurie discloses the system of claim 25, but is silent wherein the second arm is adjustable relative to the first arm. However, Everete teaches an analogous external cardiac compression device (Abstract) comprising two arms (arms 3 and 5, Figure 1), with the second arm being adjustable to the first arm (“length of vertical post and the lever arm are both readily adjustable”, Column 1, lines 51-52). 

Regarding claim 39, Lurie discloses the system of claim 28, but is silent wherein the first arm or the second arm is adjustable relative to the other of the first and second arms.  However, Everete teaches an analogous external cardiac compression device (Abstract) comprising two arms (arms 3 and 5, Figure 1), with the second arm being adjustable to the first arm (“length of vertical post and the lever arm are both readily adjustable”, Column 1, lines 51-52), as described previously. 
Regarding claim 40, Everete further teaches wherein the first arm or second arm comprises a telescoping rod to allow for adjustment of position or height of the first or second arm relative to the platform or thorax of the patient (“The vertical post, tubular member, extension bar, compression arm, and extension rod have rectangular cross sections. This inhibits rotation along the longitudinal axis of telescoping elements”, Column 2 lines 31-34). 
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Lurie et al. (US 2016/0338904 A1) in view of Wik et al. (US 2015/0272822 A1). 
Lurie discloses the system of claim 23, but is silent wherein the arm comprises a series of segmented sections to permit the arm to be collapsed into a roll and to enable the arm to form a rigid arch.   

Therefore, it would have been obvious at the time of invention to modify the teachings of Lurie to include an arm with collapsible segmented sections as segmented sections as taught by Wik, as this can provide adjustability to accommodate patients of different sizes (Paragraph 0035), and allow the arm to be collapsed and stored away while not in use. 
Claims 56 and 138 are rejected under 35 U.S.C. 103 as being unpatentable over Lurie et al. (US 2016/0338904 A1) in view of Nilsson et al. (US 2016/0136042 A1). 
Regarding claim 56, Lurie discloses the system of claim 1, but is silent on a force sensor configured to measure the decompressing force of the upward force actuator. However, Nilsson teaches an analogous CPR machine (Abstract) comprising a force sensing system 149 including a piezoelectric force sensor (Paragraph 0069), configured to measure the decompressing force of the upward force actuator (“the sensed amount of the lifting force attributable to active decompression”, Paragraph 0114). 
 Therefore, it would be obvious to modify the teaches of Lurie to include a force sensor capable of measuring the decompressing force as taught by Nilsson, as this 
	Regarding claim 138, Nilsson further teaches wherein the controller (controller 110) is configured to control the motor (driver system 141 can include a motor) in response to a signal from the force sensor (“compression force is sensed, and the driving is adjusted accordingly”, Paragraph 0012).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B LEDERER whose telephone number is (571)- 272-7274.  The examiner can normally be reached on Monday - Friday, 7:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on (571)-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/SARAH B LEDERER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VICTORIA MURPHY/Primary Examiner, Art Unit 3785